Citation Nr: 9934299	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the RO, among other things, denied service 
connection for an acquired psychiatric disorder to include 
PTSD.  The veteran appealed and by decision of September 
1996, the Board denied his claim.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By Order of the Court dated September 4, 
1997, the Court granted the appellant's motion to vacate the 
Board's September 1996 decision and remand the case to the 
Board for further proceedings.  By decision of April 1998, 
the Board remanded the veteran's claim to the RO for 
additional action including affording the veteran a hearing 
before a member of the Board at the RO, an additional VA 
psychiatric examination, and consideration of recent changes 
in the law concerning the evaluation of psychiatric disorders 
including, in particular, the holding of the Court in Cohen 
v. Brown, 10 Vet. App. 128 (1997)[38 C.F.R. § 3.304 (f) has 
now been amended to reflect the decision of the Court in 
Cohen, supra, and were made effective the date of the Cohen 
decision.  See 64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)].  The veteran was 
subsequently scheduled for another hearing at the RO before a 
VA hearing officer; he canceled that hearing.  By decision of 
August 1999, the Board remanded the case to afford the 
veteran a hearing at the RO before a member of the Board, as 
previously requested by the veteran.  In a statement dated 
August 24, 1999, the veteran indicated that he did not want a 
hearing before a member of the Board; he requested that his 
claims folder be returned to the Board for a final decision.


REMAND

At the time of the April 1998 Board remand, the evidence of 
record showed conflicting psychiatric diagnoses, including 
PTSD and generalized anxiety disorder.  The diagnosis of PTSD 
was not based on a verified in-service stressor and there was 
some confusion as to whether a diagnosis other than PTSD was 
related to the veteran's period of military service.  The 
Board noted that the law pertaining to claims of service 
connection for psychiatric disabilities, particularly PTSD, 
had changed since the September 1996 Board decision.  The 
case was remanded to comply with the recent changes in the 
law as well as the holding of the Court in Cohen, supra.

Pursuant to the April 1998 Board remand, the veteran 
submitted additional information about his claimed in-service 
stressors in support of his claim for service connection for 
PTSD.  Thereafter, the RO requested verification from the 
U.S. Army & Joint Service Environmental Support Group (ESG) 
(now known as the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR).  By letter dated February 10, 1999, 
as well as attached documentation consisting of extracts of 
operational reports, the Director of USASCRUR verified mortar 
attacks against An Khe, the base camp area location of the 
veteran's unit in November and December 1968.  The RO 
concluded correctly that the veteran's reported stressor(s) 
were credible and corroborated.

Thereafter, the veteran was seen for a VA psychiatric 
examination in April 1999.  The veteran complained that since 
1991, he had experienced a repetitive nightmare of an 
incident that happened to him in service in Vietnam.  The 
incident occurred during a mortar attack on his base in which 
he stayed in his barracks all night long in fear of being 
killed by Viet Cong soldiers.  The veteran reported that he 
did not go to a bunker because he did not understand the 
instructions given to him in the English language; he 
understood very little English.  The veteran described the 
nightmares as follows: a Vietnamese man wearing very little 
clothing came into his barracks and tried to decapitate him 
with a knife.  At that point, the veteran wakes up in a sweat 
and screaming.  He indicated that the dream occurs nightly 
without any variance in content.  The veteran denied other 
complaints except for constant anxiety, irritability and 
intolerance to loud noises.  On examination, the veteran was 
polite, quiet and cooperative.  He was observed to have good 
personal hygiene and exhibited good eye to eye contact.  The 
veteran was in full contact with reality and well-oriented to 
person, place and time.  His memory was well-preserved and 
his speech was logical, coherent and relevant.  He denied 
hallucinations and presented no delusions of reference or 
persecution.  Judgment and capacity for abstract thinking 
were indicated to be good.  Insight into his illness was 
superficial.  The diagnostic impression was anxiety disorder 
not otherwise specified.  The VA examiner commented that the 
veteran's inability to understand the language did not 
explain his lack of an appropriate response to a mortally 
threatening situation.  The VA examiner further concluded 
that the veteran did not exhibit symptomatology to support a 
diagnosis of PTSD.  She stated that the veteran had lived a 
normal life for more than twenty years.  Even though he has 
had nightmares related to his military service, the VA 
examiner stated that the veteran did not present a clear cut 
clinical picture of PTSD; his past work as a teacher was 
noted to be stressful and could "per se" justify his 
anxiety.

The Board notes that the April 1998 remand order specifically 
requested that if a psychiatric disorder other than PTSD were 
diagnosed, the VA examiner should indicate whether it was at 
least as likely as not that such psychiatric disorder was 
related to the service.  No such comment was provided by the 
VA examiner in the April 1999 report of examination.  Even if 
the VA examiner concluded that the did not have PTSD, she did 
find that another psychiatric disorder was present; however, 
she failed to provide the medical opinion requested by the 
Board.  On this basis, the Board concludes that the April 
1999 VA examination report is incomplete and unresponsive to 
the April 1998 remand requests.  Where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should forward the entire 
claims folder, including a copy of this 
REMAND, to the same VA physician who 
examined the veteran in April 1999, if 
available.  The VA examiner should 
express an opinion as to whether it is at 
least as likely as not that the 
generalized anxiety disorder diagnosed on 
VA examination in April 1999 is related 
to the veteran's military service.  All 
findings, opinions and bases therefor 
should be set forth in detail.

2.  Thereafter, the RO should undertake 
any additional development suggested by 
the examiner's findings and opinions, or 
lack thereof.  The RO should then re-
adjudicate the issue on appeal. If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


